Citation Nr: 0720312	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from February 1957 to 
November 1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To afford the veteran a VA examination 
and to provide him with a proper notice letter.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

In this case, the Board observes that the veteran has not 
been afforded a VA examination in connection with his claims 
for service connection for a bilateral hearing loss and 
tinnitus.  The veteran has asserted that he was exposed to 
acoustic trauma during his military service.  In particular, 
he has contended that he worked with generators and 
switchboards and stood watch in an engine room while serving 
onboard a ship.  The veteran's service records do show that 
he served as an electrical repairman and had over two years 
and nine months of foreign and/or sea service.  In addition, 
VA medical records dated in June 2004 indicate that he 
currently has bilateral hearing loss and tinnitus.  However, 
the evidence of record does not include a medical opinion 
based on a review of the veteran's claims file that addresses 
whether he currently has bilateral hearing loss and tinnitus 
that is causally or etiologically related to noise exposure 
in service.  Therefore, the Board finds that a VA examination 
and medical opinion are necessary for the purpose of 
determining the nature and etiology of any and all bilateral 
hearing loss and tinnitus that may be present.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection for 
bilateral hearing loss and tinnitus.  
The letter should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hearing loss and 
tinnitus that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the service medical records, 
and to comment as to whether it is at 
least as likely as not that current 
bilateral hearing loss and tinnitus are 
causally or etiologically related to his 
military service, including possible 
noise exposure.  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of conclusion as it is to 
find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



